Citation Nr: 1412544	
Decision Date: 03/25/14    Archive Date: 04/02/14

DOCKET NO.  09-24 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle disorder.

2.  Entitlement to service connection for vertigo and cephalgia (previously considered as tinnitus with vertigo and cephalgia).

3.  Entitlement to service connection for a back disorder to include bilateral lower extremity radiculopathy, to include as secondary to the service-connected knee disabilities.

4.  Entitlement to an initial evaluation in excess of 30 percent for anxiety disorder not otherwise specified, previously evaluated as major depressive disorder.

5.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the right knee.

6.  Entitlement to an evaluation in excess of 10 percent for patellofemoral syndrome with degenerative joint disease of the left knee, with a history of stress fracture of the left lower extremity.
REPRESENTATION

Appellant represented by:	Heather Van Hoose, Attorney with Jan Dils group


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Postek, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to August 2002.
      
This case comes before the Board of Veterans' Appeals (Board) on appeal from February 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  In the February 2008 rating decision, the RO denied increased evaluations for the service-connected knee disabilities.  In the March 2009 rating decision, the RO granted service connection for major depressive disorder as secondary to the service-connected right knee disability and assigned an initial 10 percent evaluation; the RO also denied service connection for a bilateral ankle disorder and tinnitus with vertigo and cephalgia.

While the Veteran has been granted a rating increase of the evaluation of the mental health disability to 30 percent during the pendency of his appeal, this evaluation does not represent the highest possible benefit.  Thus, the issue remains in appellate status, as recharacterized above.  AB v. Brown, 6 Vet. App. 35 (1993).

A Board hearing was held before the undersigned Veterans Law Judge at the RO in March 2011 and a transcript is of record.  The Veterans Law Judge also held the record open for a 30-day period following the hearing to allow for the submission of evidence.  Thereafter, the Veteran submitted additional evidence.

The Board remanded the case for further development in June 2011, and the case has since been returned to the Board for appellate review.

A review of the Virtual VA and VBMS electronic claims files does not reveal any additional documents pertinent to the present appeal.

The issues of entitlement to service connection for a back disorder and entitlement to increased evaluations for anxiety disorder not otherwise specified and the right and left knee disabilities as listed above are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  On March 23, 2011, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran and his authorized representative that a withdrawal of the appeal as to the issues of entitlement to service connection for a bilateral ankle disorder and entitlement to service connection for vertigo and cephalgia is requested.

2.  Given that there remain no allegations of errors of fact or law for appellate consideration as to this portion of the appeal, the Board does not have jurisdiction to review these issues, and they are dismissed.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for a bilateral ankle disorder have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal by the Veteran as to the claim of entitlement to service connection for vertigo and cephalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


ORDER

The appeal as to the issue of entitlement to service connection for a bilateral ankle disorder is dismissed.

The appeal as to the issue of entitlement to service connection for vertigo and cephalgia is dismissed.


REMAND

The Veteran indicated that he has received treatment from the Huntington VA Medical Center (VAMC) and Logan Community-Based Outpatient Clinic (CBOC); however, these records are only current to May 2008.  The Veteran also submitted mental health treatment records from the Charleston CBOC dated from June 2011; however, on review, these treatment records appear to be incomplete.

The Board also finds that a clarifying opinion is needed for the December 2011 VA back examination for the examiner to provide a complete opinion addressing aggravation.  In addition, this remand will allow the RO an opportunity to issue an SSOC addressing all of the remaining issues on appeal, as the most recent February 2013 SSOC did not address the left and right knee claims following the Board's prior remand.
Accordingly, the case is REMANDED for the following action:

1.  The RO should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his knees, back, and mental health.  After acquiring this information and obtaining any necessary authorization, the RO should obtain and associate these records with the claims file.

The RO should also obtain any pertinent and outstanding VA treatment records, to include records from the Huntington VAMC, Logan CBOC, and Charleston CBOC dated from May 2008 to the present.

2.  After obtaining any identified and outstanding records, the RO should refer the Veteran's claims file to the December 2011 VA back examiner, or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current low back disorder.  An additional examination of the Veteran should be performed if deemed necessary by the individual providing the opinion.

The examiner is requested to review all pertinent records associated with the claims file, to include the December 2011 VA examination report, and private medical reports from Dr. R.B. (September 2008) and A.W. (March 2011).

The Veteran has contended that, although he does not remember a specific injury to his back, he has had a little bit of a problem since he left boot camp; he started having significant problems in his lower back around 2009.  He has also contended that his current low back problems may be aggravated by his service-connected knee disabilities.  

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should identify all current low back disorders.  For each low back disorder, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that the disorder manifested in or is otherwise related to the Veteran's military service.

Alternatively, the examiner should state whether it is at least as likely as not (a 50 percent or greater probability) that any current low back disorder was caused or permanently aggravated by either or both of his service-connected knee disabilities.

In providing this opinion, the examiner is asked to specifically consider and clarify whether the service-connected knee disabilities resulted in any additional difficulties constituting permanent aggravation of any current low back disorder.

If the examiner is unable to distinguish between symptoms associated with the service-connected knee disabilities and any symptoms associated with a nonservice-connected disorder, the examiner should state so in the report.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available for review.

3.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the case should be reviewed by the RO on the basis of additional evidence, to include all evidence received since the March 2010 SSOC.

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


